Title: To John Adams from Charles Francis Adams, 3 October 1815
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					October 3rd: 1815
				
				I have recieved your Letter of the fourth July. I will write you what I have seen at Paris. I have been to the Theatre des Variété. Feydeau l’Odéon. Francais. l’Opérá, l’Ambigu, la Porte de Saint Martin, Cirque Olympique, Robertsons & les Funambules. J’ai aussi vue le Musée Napoléon le tableau de Raphaêl étoit le plus beau, et la bataille de Marengo qui etoit superbe. J’ai ainsi été a la gallerie des statues. La Venus de Medecis etoit la plus belle. l’Apollon de Belvedere, et le Laocoon. Je me suis promener plusieurs fois dans les Jardins des Thuileries, et de Luxembourg, qui  sont delicieux. J’aime mieux les Thuileries parcequ’ils ont des jolis jet’d’eauMon pére et moi, ont fait une visite a Auteuil, ou nous avons vue la maison dans laquelle vous avéz demeurez. J’aime Paris beaucoup mieux que Londres parceque Paris est beaucoup plus gaie.Mon Pére a achetér des buste en Bronze, Ciceron, Virgil, Platon, Socrate, Homere, et Demosthene.Il a aussi achetér le Bibliotheque des Theatres, et l’histoire des animaux par Buffon. J’ai lu deux ou trois des comedies, mais trés peu de Buffon.Je suis cher Grandpapa votre / trés obeissant et affectionnée / Petit Fils
				
					Charles F Adams
				
				
					P.S. I intended to have written an English Letter as I was writing about France I could not think in English (Charles F A
				
			